Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: in paragraph 20 of the specification, ‘latch’ is misspelled.  The current status of the applications listed in paragraphs 5-14 of the specification as being incorporated by reference in their entirety should be updated with their respective pre grant publication or patent number.
Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of active resistors connected in parallel of claims 5 & 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 11 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US pat. no. 9,755,599) in view of O’Connor (US pat. no. 5,793,254).
           Refer to fig. 15 of Yuan et al. A differential amplifier (316,318) drives an active load including load transistors 320,325 that have active resistors 1510,1520 connected to the gates of the load transistors. A controller 350 may be read as the bias circuit 
           However, it is known from O’Connor to generate an active resistance control voltage that accounts for process and temperature variations in the context of a high frequency amplifier; see col. 9, lines 55-60 of O’Conner. It would have been obvious for the control signal from controller 350 in Yuan et al. to so account for such parameters in order to provide a stable resistance as taught by O’Connor (abstract). 
Regarding claims 5 & 15, a plurality of resistors may be connected in parallel as described at lines 24-30 of col. 11. Regarding claims 6 & 16, differential output signal VON,VOP is developed by Yuan et al.
Claims 2-4,7-10,12-14 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US PGPUB 2007/0159247) discloses in fig. 3 a differential amplifier having an active load circuit 310 where the frequency response is determined in part by resistors connected to the gates of the load transistors P1,P2. The effect of process and temperature variations on resistor values is mentioned by Lee et al. However, the resistors are described as passive elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843